DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “in a surface (EP10) that is apart from the mounting surface (240M) by 1/4 of a distance (282) between the semiconductor package (120) and the wiring substrate (240) and is parallel to the mounting surface (240M)” appears to be illustrated in FIG. 26 as disclosed in [0196] in combination with “and the resin-reinforced portion (290) located on the wiring substrate (240) by linking with two soldered portions (270) that are disposed adjacent to each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 										As to clam 1, the limitation “in a surface (EP10) that is apart from the mounting surface (240M) by 1/4 of a distance (282) between the semiconductor package (120) and the wiring substrate (240) and is parallel to the mounting surface (240M)” appears to be illustrated in FIG. 26 as disclosed in [0196]. However, as clearly seen in FIG. 26, the resin-reinforced portions (290) on the soldered portions (270) are clearly separated such that the limitation “the resin-reinforced portion located on the wiring substrate by linking with two soldered portions that are disposed adjacent to each other” is not sufficiently described and/or shown such that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0110158 A1 to Aoyagi (“Aoyagi”) in view of JP 3608536 B2 to Maeda et al. (“Maeda”).			As to claim 1, although Aoyagi discloses a semiconductor device comprising: a semiconductor package (200); a wiring substrate (10) having a mounting surface on which a wiring (12) is disposed and the semiconductor package (200) is to be mounted; four or more soldered portions (60) electrically connecting the semiconductor package (200) to the wiring (12); and a resin-reinforced portion (70) disposed on a side surface of each of the four or more soldered portions (60), a height of the resin-reinforced portion (70) is the same as a height of the soldered portion (60), wherein each of the four or more soldered portions (60) has a first solder region (contacting 32) located closer to the semiconductor package (200) than the wiring substrate (10) and a second solder region (contacting 12) located closer to the wiring substrate (10) than the semiconductor package (200), and a proportion of (i) a void present in a polygon connecting centers of soldered portions (60) located at outermost positions among the four or more soldered portions (60) to (ii) a sum of the void and the resin-reinforced portion (70) is from 10% to 99%, inclusive, in a surface that is apart from the mounting surface by 1/4 of a distance between the semiconductor package (200) and the wiring substrate (10) and is parallel to the mounting surface (See Fig. 3, ¶ 0037, ¶ 0038, ¶ 0041, ¶ 0042, ¶ 0045, ¶ 0046, ¶ 0047) (Notes: the limitation “region” is defined as an extensive, continuous part of a surface, space, or body by DICTIONARY.COM. Further, the limitation regarding the “proportion of a void” is interpreted in view of FIG. 26 and FIG. 28 of the Drawings and described in [0199] of the Specification. Specifically, the void is confined and defined by the four soldered portions in the corners such that the void proportion is from 10% to 99%. Further, since the void exists through and between the semiconductor package and the wiring substrate, the limitation “in a surface that is apart from the mounting surface by 1/4 of a distance between the semiconductor package and the wiring substrate and is parallel to the mounting surface” is met), Aoyagi does not further disclose and the resin-reinforced portion located on the wiring substrate by linking with two soldered portions that are disposed adjacent to each other.		However, Maeda does disclose and the resin-reinforced portion (5A, 5C) located on the wiring substrate (3) by linking with two soldered portions (4) that are disposed adjacent to each other (See Fig. 1, ¶ 0020, ¶ 0021).							In view of the teaching of Maeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aoyagi to have and the resin-reinforced portion located on the wiring substrate by linking with two soldered portions that are disposed adjacent to each other because the continuous resin-reinforced portion reinforces the base portion of the soldered portions during heat cycle to improve reliability (See ¶ 0021).			As to claim 2, Aoyagi further discloses wherein the centers of four soldered portions (60) located at outermost positions among the four or more soldered portions (60) are located at apexes of a square or a rectangle (See Fig. 3).			
    PNG
    media_image1.png
    492
    672
    media_image1.png
    Greyscale
		As to claim 3, Aoyagi further discloses wherein: the four or more soldered portions (60) are arranged along either of a parallel first straight line or a parallel second straight line; and a pitch of soldered portions arranged along the parallel first straight line is different from a pitch of soldered portions arranged along the parallel second straight line (See Fig. 3) (Notes: the vertical parallel line pitch is wider than the lateral parallel line pitch for two most adjacent soldered portions).						As to claim 6, Aoyagi further discloses wherein a height of a part furthest from the wiring (12) of the resin-reinforced portion (70) is from 30% to 100%, inclusive, of a height of one of the soldered portions (60) from the wiring (12) (See Fig. 3).			As to claim 8, Aoyagi further discloses wherein a part of the resin-reinforced portion (70) covers a side surface of the second solder region (contacting 12) and also extends from a side surface of the second solder region (contacting 12) to a side surface of the first solder region (contacting 32) to cover a side surface of the first solder region (contacting 32) (See Fig. 3).									As to claim 9, Aoyagi in view of Maeda further discloses wherein a part of the resin-reinforced portion (70/5) continuously covers from a top of the wiring substrate (10/3) to a mounting surface of the semiconductor package (200/1) via a side surface of one of the soldered portions (60/4)side surface of the second solder region (contacting 32) and also extends from a side surface of the second solder region (contacting 32) to a side surface of the first solder region (22) to cover a side surface of the first solder region (22) (See Aoyagi Fig. 3 and Maeda Fig. 1).						
Claims 4-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0110158 A1 to Aoyagi (“Aoyagi”) and JP 3608536 B2 to Maeda et al. (“Maeda”) in view of U.S. Patent Application Publication No. 2015/0116970 A1 to Kishi et al. (“Kishi”). The teachings of Aoyagi and Maeda have been discussed above.					As to claim 4, although Aoyagi discloses the second solder region (contacting 12) (See Fig. 3), Aoyagi and Maeda do not further disclose wherein a melting point of the second solder region is lower than a melting point of the first solder region.			However, Kishi does disclose wherein a melting point of the second solder region (106, 301) is lower than a melting point of the first solder region (103) (See Fig. 1, Fig. 2, Fig. 6, Fig. 7, ¶ 0043-¶ 0054, ¶ 0063, TABLE 1).						In view of the teaching of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aoyagi to have wherein a melting point of the second solder region is lower than a melting point of the first solder region because the second solder region may serve as a bonding material to reinforce the electrical connection between the first solder region and the wiring (See ¶ 0047, ¶ 0049).							As to claim 5, although Aoyagi discloses the first solder region (contacting 32/22) and the second solder region (contacting 12 2) (See Fig. 3), Aoyagi and Maeda do not further disclose wherein the first solder region mainly contains Sn-Ag-Cu-based first solder, and the second solder region mainly contains Sn-Bi-based or Sn-Bi-Ag-Cu-based second solder.										However, Kishi does disclose wherein the first solder region (103) mainly contains Sn-Ag-Cu-based first solder (¶ 0052), and the second solder region (106, 301) mainly contains Sn-Bi-based or Sn-Bi-Ag-Cu-based second solder (¶ 0063, TABLE 1) (See Fig. 1, Fig. 2, Fig. 6, Fig. 7, ¶ 0043-¶ 0054, ¶ 0063, TABLE 1).				In view of the teaching of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aoyagi to have wherein the first solder region mainly contains Sn-Ag-Cu-based first solder, and the second solder region mainly contains Sn-Bi-based or Sn-Bi-Ag-Cu-based second solder because the second solder region containing Sn-Bi-based or Sn-Bi-Ag-Cu-based second solder may serve as a bonding material to reinforce the electrical connection between the first solder region and the wiring (See ¶ 0047, ¶ 0049).													As to claim 7, although Aoyagi discloses the second solder region (contacting 12) and the resin-reinforced portion (70) covers at least a side surface of the second solder region (contacting 12) (See Fig. 3), Aoyagi and Maeda do not further disclose wherein the second solder region contains Bi.								However, Kishi does disclose wherein the second solder region (106, 301) contains Bi (¶ 0063, TABLE 1) (See Fig. 1, Fig. 2, Fig. 6, Fig. 7, ¶ 0043-¶ 0054, ¶ 0063, TABLE 1).												In view of the teaching of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aoyagi to have wherein the second solder region contains Bi because the second solder region containing Bi may serve as a bonding material to reinforce the electrical connection between the first solder region and the wiring (See ¶ 0047, ¶ 0049).													As to claim 10, although Aoyagi discloses the semiconductor package (200) and the wiring substrate (10) (See Fig. 3), Aoyagi and Maeda do not disclose further comprising an insulating filling material for linking the semiconductor package to the wiring substrate at a peripheral portion of the semiconductor package.		However, Kishi does disclose further comprising an insulating filling material (108) for linking the semiconductor package (101) to the wiring substrate (105) at a peripheral portion of the semiconductor package (101) (See Fig. 1, Fig. 2, Fig. 6, Fig. 7, ¶ 0043-¶ 0054).											In view of the teaching of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aoyagi to have further comprising an insulating filling material for linking the semiconductor package to the wiring substrate at a peripheral portion of the semiconductor package because the deformation can be suppressed and the drop resistance can be improved (See ¶ 0049).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Tsukamoto (US 5,640,052).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815